DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 05/18/2022, this is a Notice of Allowance, wherein Claims 1-9, and 19-20 are allowed in the instant application.
-. It is noted that claims 1-9, 11, 16-18, and 20 have been amended.
-. It is noted that claim 10 has been canceled.
-. The rejection of claim 20 under 35 U.S.C. § 112, fourth paragraph has been withdrawn in view of the amendment.
-. The rejection of claim 20 under 35 U.S.C. § 101 has been withdrawn in view of the amendment.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                            Allowable Subject Matter
After a further search and thorough examination of the present application, claims 1-9, and 19-20 are found to be allowable in view of the Applicant’s arguments and amendments, filed on 05/18/2022 (see Applicant’s remarks, pages 11-16).

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2013/0090763 to Simaan et al - which is directed to system for force sensing in a robot is provided. The robot includes an end disk and a plurality of backbones coupled to the end disk. A plurality of spacer disks are dispersed along the plurality of backbones, and keep the plurality of backbones separated from one another. A base disk provides an interconnection point to a lumen, and the lumen provides a channel to an actuation device. The actuation device provides actuation of the backbones. At least one sensor measures the force being applied on one of the plurality of backbones, and a processor receives force measurements from the at least one sensor and determines the displacement of at least one of the plurality of backbones.
US 2013/0300537 to Bajo et al - which is directed to manipulation of continuum segment robots. More specifically, the present invention relates to methods for contact detection and estimation of contact location along continuum segment robots. Though the algorithms are described for multi-segment continuum robots they equally apply to other configurations of continuum robots including wire-actuated catheters and concentric tube robots.
Thus, it is found that the application is now in condition for allowance.
Claims 1-9, and 19-20 are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469.295.9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, AU 3664